DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending and under examination.

Response to Amendment
Applicants amendments to the claims received on 12/09/2020 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 09/09/2020. 
Based on the amended claims and remarks received on 12/09/2020, the previous prior art rejection based on Kanazawa has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2016/0154016; Pub Date: Jun. 2, 2016; already of record).

Regarding claim 1, Yamashita teaches an analysis apparatus (Yamashita; fig. 1, #100, [0018]) comprising a measuring part for performing measurement for analysis of a specimen (Yamashita; fig. 1, #116, [0018]), and a control part for controlling the measuring part and analyzing a detection signal from the measuring part (Yamashita; figs. 1 & 2, #119, [0018, 0031]), wherein 
the control part is configured operate in a first mode in which the control part performs a first control and a second control (Yamashita; fig. 3, “Quick Start Mode”, [0037-0038]),  and operate in a second mode in which the control part performs a third control and a fourth control (Yamashita; fig. 3, “Normal Mode”, [0037-0038]), 
the control part is configured to receive a setting of a user as to whether the control part operates in the first mode or in the second mode, and is configured to perform the first and second 
in the first control, the control part is configured to set a sleep-planned component for the first control of the analysis apparatus to a sleep state at a time point t1 when a state of non-use of the analysis apparatus has lasted for a predetermined time length T1, and causes, at or after the time point t1, performance of aPage 2 of 12Application No. 16/034,726Application Filing Date: July 13, 2018 Docket No. TKS 18305preparatory action for operation resumption by a predetermined part for the first control requiring the preparatory action while the sleep-planned component for the first control is still in the sleep state (Yamashita teaches a quick start mode that allows an operator to select items to be carried out during an analysis-ending operation in order to shorten the time required for the next analysis process; [0038].  The analysis ending operations of the quick start mode being preparatory actions including replacement of the system reagents with water, disposal of the reaction containers and the like; [0056-0060], the analyzer is brought into proper standby condition after carrying out an analysis operation – thereby defining a period of time [T1] corresponding to a state of non-use of the analysis apparatus; figs. 5, S170, [0057], and thereafter, the preparatory actions are then performed; fig. 5, S182, [0068]).
in the second control, the control part is configured to resume the operation of the analysis apparatus when the control part receives a command signal to resume the operation after the first control (Yamashita teaches when the instructions for the next analytical process step is given, the process is finished and the next analytical process is carried out; fig. 5, S180, [0069]), 
in the third control, the control part is configured to place a sleep-planned component for the third control of the analysis apparatus in a sleep state at a time point t10 when the state of non-use of the analysis apparatus has lasted for a predetermined time length T10 (Yamashita teaches a normal mode for carrying out all of the operation items; [0038], wherein the analyzer is brought into proper standby condition after carrying out an analysis operation – thereby defining a period of time [T10] corresponding to a state of non-use of the analysis apparatus; fig. 5, S170, [0057]), and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2016/0154016; Pub Date: Jun. 2, 2016; already of record) in view of Takemoto (US 2014/0341779; Pub. Date: Nov. 20, 2014; already of record), and further in view of Richards et al. (US 2001/0010936; Pub. Date: Aug. 2, 2001; already of record).

Regarding claim 2, Yamashita teaches the analysis apparatus according to claim 1 above, wherein the measuring part comprises a sampling nozzle (Yamashita; fig. 1, #103, [0018]).
Yamashita does not teach a sampling nozzle driving part comprising a cleaning device and a driving unit for moving them, Page 20 - APPLICATION; DOCKET NO. TKS18305the sampling nozzle is constituted to move in a horizontal direction together with the cleaning device while being inserted in a through-hole provided in a vertical direction in the cleaning device, and move in the vertical direction relative to the cleaning device, the cleaning device comprises a liquid supply port on a lower side part of the through- hole for supplying a liquid on an outer surface of the sampling nozzle, in the preparatory action, the liquid is supplied on the outer surface of the sampling nozzle by the cleaning device, the sampling nozzle reciprocates in the vertical direction by the driving unit.
However, Takemoto teaches the analogous art of an analysis apparatus (Takemoto; [0019]) comprising a measuring part for performing measurement for the analysis of a specimen (Takemoto; [0020]), and a control part for controlling the measuring part and analyzing a detection signal from the measuring part (Takemoto; [0053, 0057, 0060, 0075, 0086, 0092, 0137, 0154, 0170, 0172]) wherein the measuring part comprises a sampling driving part (Takemoto; fig. 1, #13, [0053, 0090]) comprising a sampling nozzle (Takemoto; fig. 1, #36, [0053]), a cleaning device (Takemoto; fig. 1, #39, [0053]) and a driving unit for moving them (Takemoto; [0090]), Page 20 - APPLICATION; DOCKET NO. TKS18305the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the measuring part of Yamashita, to further include the a sampling nozzle driving part comprising a sampling nozzle, a cleaning device and a driving unit for moving them, the sampling nozzle being constituted to move in the horizontal direction together with a cleaning device while being inserted in a through-hole provided in the vertical direction in the cleaning device, and move in the vertical direction relative to the cleaning device, and the cleaning device comprises a liquid supply port on a lower side part of the through-hole for supplying a liquid on the outer surface of the sampling nozzlePage 20 - APPLICATION; DOCKET NO. TKS18305, as taught by Takemoto, because Takemoto teaches routine cleanings of the measuring part are necessary in order to prevent latex particles in a reagent from firmly attaching to the inner wall surface of test cell, and for obtaining accurate results of optical measurements (Takemoto; [0010-0012]).  The structural modification of the measuring part of Yamashita resulting in the analysis apparatus being capable of performing a preparatory action whereby in the preparatory action, the liquid is supplied on the outer surface of the sampling nozzle by the cleaning device, the sampling nozzle reciprocates in the vertical direction by the driving unit, whereby the liquid is supplied as a lubricating liquid. One of ordinary skill in the art would have expected the modification could have been performed with a reasonable expectation of success since Yamashita and Takemoto both teach an analysis apparatus (Takemoto; [0019]) comprising a measuring part for performing measurement for the analysis of a specimen (Takemoto; [0020]), 
Modified Yamashita does not teach an O-ring groove is provided on an inner wall surface of the through-hole, an O-ring is set in the O-ring groove, and the O-ring seals a clearance between the through-hole and the sampling nozzle, and a contact interface between the O-ring and the sampling nozzle.  
However, Richards teaches the analogous art of a nozzle (Richards; fig. 5, #119, [0051]) and a cleaning device comprising a liquid supply port on a lower side part of the through-hole for supplying a liquid on the outer surface of the sample nozzle (Richards; fig. 5, #144, #176, [0055]) further comprising an O-ring groove providing on an inner wall surface of the through-hole, an O-ring is set in the O-ring groove, the O-ring seals the clearance between the through-hold and the sample nozzle, and a contact interface between the O-ring and the sample nozzle (Richards; fig. 5, #134, [0051-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cleaning device of modified Yamashita, to further include an O-ring groove providing on an inner wall surface of the through-hole, an O-ring is set in the O-ring groove, the O-ring seals the clearance between the through-hold and the sample nozzle, and a contact interface between the O-ring and the sample nozzle, as taught by Richards, because Richards teaches the O-ring groove and the O-ring set in the O-ring groove provides a seal to allow the probe to dispense reagent into the cleaning device through the through-hole without spillage (Richards; [0051-0054]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Yamashita and Richards both teach a nozzle (Richards; fig. 5, #119, [0051]) and a cleaning device comprising a liquid supply port on a lower side part of the through-hole for supplying a liquid on the outer surface of the sample nozzle (Richards; fig. 5, #144, #176, [0055]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2016/0154016; Pub Date: Jun. 2, 2016; already of record) in view of Soma et al (US 2009/0035182; Pub. Date: Feb. 5, 2009; already of record).

Regarding claim 3, Yamashita teaches the analysis apparatus according to claim 1 above, having the preparatory action, when the control part is set to execute the first control and the second control, and when the control part is set to not execute the first control and the second control.
Yamashita does not teach a blank measurement in a predetermined measuring chamber, the blank measurement is performed without injecting or discharging a liquid into or from the predetermined measuring chamber, and the blank measurement is performed after injecting and discharging the liquid into and from the predetermined measuring chamber.  
However, Soma teaches the analogous art of an analysis apparatus (Soma; [0017]) comprising a measuring part for performing measurement for the analysis of a specimen (Soma; fig. 1, #124, [0019-0022]), and a control part for controlling the measuring part and analyzing a detection signal from the measuring part (Soma; fig. 1, #124, [0023, 0033]) wherein, and as best understood, a blank measurement in a predetermined measuring chamber is performed  without injecting or discharging the liquid into or from the predetermined measuring chamber (Soma teaches measuring a blank value (S306) before injecting the sample and reagent liquid into the predetermined measuring chamber (S308-S309); fig. 3, [0038-0040]), and a blank measurement is performed after injecting and discharging the liquid into and from the predetermined measuring chamber (Soma teaches a blank measurement (S412) after injecting and discharging a sample/reagent (S405-S411) into and from the predetermined measuring chamber; fig. 4, [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control part performing the preparatory action of Yamashita, to performed a blank 

Regarding claim 4, Yamashita teaches the analysis apparatus according to claim 1 above, having the preparatory action, and the control part stores results of data analysis (The preparatory action of Yamashita has previously been discussed in claim 1 above.  Yamashita further teaches the control part stores results of data analysis; [0034]).
Yamashita does not teach a blank measurement in a predetermined measuring chamber and storing the blank measurement analysis.
However, Soma teaches the analogous art of an analysis apparatus (Soma; [0017]) comprising a measuring part for performing measurement for the analysis of a specimen (Soma; fig. 1, #124, [0019-0022]), and a control part for controlling the measuring part and analyzing a detection signal from the measuring part (Soma; fig. 1, #124, [0023, 0033]) wherein, a blank measurement in a predetermined measuring chamber is performed (Soma; fig. 3, S306, [00307]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control part performing the preparatory action of Yamashita, to performed a blank measurement in a predetermined measuring chamber, as taught by Soma, because Soma teaches the blank measurement in a predetermined measuring chamber can reduce analysis time for the analysis apparatus thus improving its overall throughput (Soma; [0009-0010]).  The modification further resulting in the control part storing the data analysis of the blank measurement since Yamashita teaches the detection results are stored; [0034].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Yamashita and Soma both teach an analysis apparatus (Soma; [0017]) comprising a measuring part for performing measurement for the analysis of a specimen (Soma; fig. 1, #124, [0019-0022]), and a control part for controlling the measuring part and analyzing a detection signal from the measuring part (Soma; fig. 1, #124, [0023, 0033]).

Response to Arguments
Applicant(s) arguments filed on 12/09/2020 pertaining to recitation of the word “when” have been fully considered by the Examiner. Applicants argue on pages 7-8 of their remarks that the amended language of claim 1 which now recites “configured to” requires the control part to be configured to operating in the first and second modes, and therefore the limitations detailing the respective two of the controls must necessarily occur per mode.  Applicant(s) further argue that it is not a reasonable interpretation for the Examiner to ignore limitations such as the definition of the time point t1 (when a state of non-use of the analysis apparatus has lasted for a predetermined time length T1) and the timing at which the control part is configured to resume the operation of the analysis apparatus (when the control part receives a command signal to resume the operation after the first control).  The examiner agrees and notes that the “configured to” functions have been read into the claimed device structure as well as the prior art (see above).

Applicants arguments on pages 8-10 of their remarks directed towards the prior art rejection based on Kanazawa have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. Furthermore, the Examiner has withdrawn the rejection based on Kanazawa and has set forth a new prior art rejection (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798